Citation Nr: 1231384	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-21 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 26, 2010, for status post repair, left patellar tendon.

2.  Entitlement to a rating in excess of 10 percent during the period from February 4, 2009, to January 26, 2010, for limitation of flexion with arthritis associated with status post repair, left patellar tendon.

3.  Entitlement to a rating in excess of 30 percent during the period from April 1, 2011, to May 18, 2011, for left total knee replacement associated with status post repair, left patellar tendon.

4.  Entitlement to a rating in excess of 30 percent as of July 1, 2011, for left total knee replacement associated with status post repair, left patellar tendon.

5.  Entitlement to extraschedular rating consideration for a left knee disability.

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.T.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 10 percent rating for status post repair, left patellar tendon.  In correspondence dated in July 2005 the Veteran, in essence, withdrew his request for a Board hearing in lieu of a hearing with a decision review officer.  His service representative provided further clarification in January 2006.  In March 2006, the Veteran testified at a personal hearing before a decision review officer.  A copy of the transcript of that hearing is of record.  The issue then on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board remanded the case for additional development in January 2009.  There has been substantial compliance with the requested development.

Subsequent to the Board's remand a May 2010 rating decision granted a 100 percent rating effective from January 26, 2010, for a left total knee replacement and assigned a 30 percent rating to begin on April 1, 2011.  A February 2012 rating decision, in pertinent part, granted a 100 percent rating for convalescence from May 19, 2011, and assigned a 30 percent rating effective as of July 1, 2011.  A separate February 2012 rating decision also established service connection for limited flexion of the left knee with arthritis and assigned a 10 percent rating from February 4, 2009, to January 26, 2010.  As the staged ratings and separately compensable rating for arthritis arise from the Veteran's increased rating claim, the Board finds the issues for appellate review are more appropriately addressed as provided on the title page of this decision.

The Board also notes that in correspondence dated in August 2003 the Veteran reported that he was unable to work due to his service-connected disability, but that this matter has not been adjudicated nor adequately addressed by the agency of original jurisdiction.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the extraschedular rating and TDIU issues in this case involves multiple medical issues and are more appropriately addressed as separate issues.  

The issue of entitlement to service connection for four new left knee scars were raised by the Veteran in correspondence dated in May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that a December 2009 decision review officer decision established service connection for surgical scars to the left knee and assigned a 10 percent rating effective from December 30, 2004.  Although a VA report of contact noted the Veteran was advised, apparently in May 2012, that service-connection had been established for left knee scars effective from 2004, there is no indication in the record that he has been notified of his appellate rights from that determination.  Therefore, this matter is also referred for appropriate AOJ action.

The issues of entitlement to an extraschedular rating and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues addressed in this decision has been obtained.  

2.  The Veteran's service-connected status post repair, left patellar tendon prior to January 26, 2010, was manifested no more than slight knee impairment.

3.  The Veteran's service-connected limitation of flexion with arthritis associated with status post repair, left patellar tendon, for the period from September 3, 2004, to April 5, 2009, was manifested by arthritis shown by X-ray examination without extension limited to 10 degrees or more or flexion limited 30 degrees, including as a result of pain and dysfunction.

4.  The Veteran's service-connected limitation of flexion with arthritis associated with status post repair, left patellar tendon, for the period from April 6, 2009, to January 25, 2010, was manifested by arthritis shown by X-ray examination without extension limited to 10 degrees or more or flexion limited to 15 degrees or more, including as a result of pain and dysfunction.

5.  The 10 percent disability rating assigned under diagnostic code 5257 effective from June 15, 1984, is protected and cannot be reduced.

6.  The Veteran's service-connected left total knee replacement associated with status post repair, left patellar tendon for the period from April 1, 2011, to May 18, 2011, was manifested by prosthetic replacement without intermediate degrees of residual pain, weakness, or limitation of motion.

7.  The Veteran's service-connected left total knee replacement associated with status post repair, left patellar tendon from July 1, 2011, was manifested by prosthetic replacement without intermediate degrees of residual pain, weakness, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post repair, left patellar tendon, prior to January 26, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an earlier 10 percent rating, but no higher, for limitation of flexion with arthritis associated with status post repair, left patellar tendon, from September 3, 2004, to April 5, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2011).

3.  The criteria for an increased 20 percent rating, but no higher, for limitation of flexion with arthritis associated with status post repair, left patellar tendon, from April 6, 2009, to January 25, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2011).

4.  The 10 percent rating assigned effective from June 15, 1984, for service-connected status post repair, left patellar tendon, under the criteria for knee, other impairment of: recurrent subluxation or lateral instability, is protected and may not be reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(b) (2011), 4.71a, Diagnostic Code 5257 (2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

5.  The criteria for a rating in excess of 30 percent for left total knee replacement associated with status post repair, left patellar tendon, during the period from April 1, 2011, to May 18, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

6.  The criteria for a rating in excess of 30 percent for left total knee replacement associated with status post repair, left patellar tendon, from July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in August 2004, October 2006, May 2007, May 2008, December 2008, September 2009, March 2011, and May 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claims addressed in this decision was provided in May 2008.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent to establish observable symptomatology.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465 (1994).  

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

5055
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  


Minimum rating
30

Note (1): The 100 pct rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge. 
Note (2): Special monthly compensation is assignable during the 100 pct rating period the earliest date permanent use of crutches is established.

38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).



5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Rating Schedule also provides some guidance by defining full range of motion of the knee as flexion and extension from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (Jul. 1, 1997; revised Jul. 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (Aug. 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  It was further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  It was also noted that it was assumed that a rating under Diagnostic Code 5259 did not involve limitation of motion.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disabilities of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

Factual Background and Analysis

Service treatment records show the Veteran underwent surgical repair of a left patellar tendon rupture in January 1984.  An April 1984 report noted he had a functional range of motion and was cleared for separation from service.  

VA examination in December 1984 revealed left knee range of motion from 0 to 128 degrees.  It was noted there was no lateral instability to the knee.  

A January 1985 rating decision established service connection for status post repair left patellar tendon.  A 10 percent rating was assigned effective from June 15, 1984, under diagnostic code 5257.

VA examination in August 1989 revealed left knee range of motion from 0 to 130 degrees.  There was patellofemoral grating, bilaterally, but no evidence synovial thickening, effusion, or subluxation.  X-ray studies revealed a normal knee.  The diagnoses included status post repair of a left ruptured patellar tendon and early bilateral chondromalacia.  

In correspondence received by VA on February 18, 2003, the Veteran requested an increased rating for his knee disability.  He stated he had degenerative arthritis and that the knee caused extreme difficulty with walking, during severe cold and damp weather, and with lifting heavy objects.  In an August 2003 statement he reported he was unable to work due to his service-connected disability.

VA treatment records dated in July 2004 noted the Veteran complained of increasing left knee pain.  The examiner noted the knee was intact with no evidence of effusion or erythema.  Ligament examination, drawer sign, and McMurray sign were negative.  Range of motion studies revealed flexion to about 110 degrees.  An X-ray study noted small supranumera sesamoids in the quadriceps tendon and patella ligament with no identified fracture, dislocation, or other significant arthropathy.  

A September 3, 2004, VA treatment report noted the Veteran stated his knee gave out on him three to four times per week and that he had increased pain with any left knee flexion.  An examination revealed mild left knee swelling and range of motion from 0 to 120 degrees.  There was no anterior or posterior instability and no varus or valgus laxity from 0 to 30 degrees.  X-ray examination revealed left knee patella alta and some early degenerative changes throughout the medial compartment with some osteophytes.  The diagnoses included degenerative arthritis of the left knee and left knee weakness.

VA orthopedic examination on October 20, 2004, noted the Veteran complained of worsening left knee symptoms with pain, stiffness, fatigability, and occasional swelling.  It was noted he wore a brace and walked with a stiff-legged gait.  He had problems with climbing, squatting, crawling, prolonged standing, and walking activities for more than two hours.  He had not been able to work in his labor-type job at a VA medical facility for the past six or eight months.  There was no recurrent subluxation nor other constitutional symptoms.  Repetitive use and weather changes bothered and irritated the knee.  

The examiner noted the Veteran was able to ambulate without aid or assistance.  There was normal station.  He walked with an abnormal gait with an antalgic gait on his left knee.  There was retropatellar tenderness, pain and tenderness over the patellar tendon, and a little pain and tenderness over the quadriceps tendon.  Moderate pain was demonstrated throughout the entire range of motion from 0 to about 105 degrees.  There was increased pain with repeated motion, but no change in range of motion.  There was no guarding, ankylosis, or effusion.  The knee was stable to medial and lateral and anterior and posterior testing.  McMurray's sign was negative.  Repetitive use caused increased aches and pain, soreness, and tenderness, but did not change range of motion.  It was noted X-ray examination in July revealed some ossifications and calcifications in the patellar ligament and quadriceps tendon, but identified no arthritis.  The diagnosis was residual postoperative patellar tendon rupture of the left knee.  

VA treatment records dated in March 2005 show an X-ray examination revealed stable small well corticated ossifications/calcification in the quadriceps and patellar tendons of the left knee.  No acute bony abnormality was seen.  

In his July 2005 substantive appeal the Veteran summarized the medical findings associated with his left knee disability.  He complained of constant pain and asserted that he could not find employment because he was unable to stand for an eight hour shift.  In a subsequent statement he reported he had constant pain and asserted that his VA treatment records demonstrated he was in not able to work.  

VA treatment records dated in December 2005 noted the Veteran complained of chronic and unrelenting pain.  Examination revealed range of motion from 5 to 90 degrees.  There was pain with patellar grind, but no effusion or varus or valgus laxity.  X-ray studies revealed advanced patellofemoral arthritis with minimal tibiofibular arthritis.  

At his personal hearing in March 2006 the Veteran testified that he wore a brace on his knee all day and that he experienced stiffness in the mornings.  He stated his fiancée had to help him get out of bed.  He reported he used a cane when walking and that he fallen with his knee buckling sideways.  His fiancée, M.T., reported he had fallen at least 30 times within the last month.  The Veteran stated he had swelling every day.  He reported he was presently in a vocational rehabilitation program and that he was taking college courses in substance abuse counseling in order to get money to care for himself.  He stated he was terminated from his job with the United States Postal Service (USPS) in 1993 because he was unable to stand.  He subsequently supported himself by taking care of his mother until her death in 2003.  He also reported that he had worked in automobile factories in Detroit when he was younger.  

A March 2006 VA report of contact noted the Veteran's VA work-study supervisor reported his attendance had been spotty and seemed to be affected by his personal and health problems.  His assignment had been copying documents.  

VA treatment records dated in April 2006 noted the Veteran was very confrontational and very agitated.  Physical examination revealed some crepitus in the knees with range of motion from about 5 degrees to 95 degrees.  There was no varus or valgus laxity.  A review of X-ray studies revealed patellofemoral arthritis with good maintenance of the joint space on the medial and lateral compartments.  The examiner noted the Veteran walked out after he was informed that he would need to meet with the pain management clinic for any chronic pain medications.  An X-ray examination report noted a diagnosis of mild degenerative changes of the left knee.

VA records dated in November 2006 show the Veteran failed to report for a scheduled compensation and pension examination on November 29, 2006.  

In correspondence dated in February 2007 the Veteran, among other things, reiterated his claim for an increased rating.  He reported that he experienced constant pain and that his knee disability had worsened over time.  

VA treatment records dated in March 2007 noted the Veteran reported increased knee difficulty and increased pain.  He stated he occasionally wore a neoprene sleeve and walked with a cane.  He took some non-steroidal anti-inflammatories, but his pain was increasing.  An examination revealed positive patellofemoral crepitus.  The knee was stable to varus and valgus stress and anterior and posterior drawer signs were negative.  There was no effusion or erythema.  X-ray studies revealed severe patellofemoral osteoarthritis.  The Veteran was advised to consider a total knee arthroplasty in approximately two or three years.  

A March 2007 X-ray examination report included a diagnosis of stable left knee.  It was noted there was no significant joint space narrowing and only minimal hypertrophic change involving the patella.  A January 2008 report noted he had been detained at the justice center to face charges for aggravated menacing.  A February 2008 report noted he had recently graduated from college and was a social worker/drug counselor.  

A March 2008 VA orthopedic surgery outpatient note shows the Veteran complained of increased left knee pain and ambulated with a cane.  He stated his most significant pain occurred when going up and down stairs.  Hyalgan injections and a hinged knee brace provided moderate pain relief.  The examiner noted a mild antalgic gait.  There was pain with a positive patellar grind.  Knee range of motion was good from 0 to 110 degrees.  There was no effusion and no instability with varus, valgus, or anterior or posterior strain.  X-ray studies revealed tricompartmental arthritis.  The diagnosis was tricompartmental arthritis of the knee.  The examiner noted it was probably posttraumatic secondary to his patellar tendon repair.  A September 2008 report noted the Veteran was incarcerated and expected to be released in November.  

A February 4, 2009, noted the Veteran ambulated with a cane and a significant antalgic gait.  There was extension to 0 degrees, but flexion only to approximately 45 to 50 degrees.  There was no instability with varus or valgus stress.  Lachman's testing was negative.  There was mild tenderness to palpation on the lateral joint line and moderate tenderness to palpation on the medial and lateral facets of the patella.  The examiner provided a diagnosis of left knee arthritis, but noted a total knee arthroplasty was not recommended at that time due to the Veteran's severe lack of range of motion.  It was noted he would be seen again in four months after working to improve his range of motion.  A February 2009 X-ray examination report included a diagnosis of mild degenerative changes in the left knee.  

VA examination on April 6, 2009, noted the Veteran had increased aching, pain, soreness, tenderness, swelling, giving way, and locking in the left knee.  It was noted he had been disabled and unable to work because of his knee.  He was unable to perform activities of daily living to climbing, squatting, and crawling.  Range of motion studies revealed extension to 0 degrees and flexion only to 25 degrees, limited by pain.  There was pain throughout range of motion.  Repetition increased pain, but no change in range of motion.  The knee was stable.  The diagnosis was post operative patellar tendon rupture of the left knee with arthritis.  

VA treatment records dated July 10, 2009, the Veteran had worked with physical therapy to improve his range of motion.  Examination revealed tenderness with patellar grind and mild joint line tenderness.  There was extension to 0 degrees and flexion to about 65 degrees.  There was no instability.  The diagnosis was left knee osteoarthritis, worse in the patellofemoral compartment.  Records dated in October 2009 and January 2010 noted his range of motion had improved with motion from about 5 degrees to 90 degrees.  There was extreme pain to flexion and crepitus with range of motion.  There was no evidence of instability.  It was noted the Veteran had been cleared for a left knee replacement.  Records show he underwent a left total knee arthroplasty on January 27, 2010, and subsequently received physical therapy treatment.  Physical examination in December 2010 revealed full knee extension and flexion to 95 degrees.  The knee was stable upon varus, valgus, and drawer testing.  There is no evidence of erythema or edema. 

At his VA examination on April 2, 2011, the Veteran complained of chronic pain and intermittent swelling in the left knee, but report he had no stiffness or instability.  His pain was worse with prolonged walking, standing, going up and down stairs, and during cold, damp weather.  It was relieved by medication, heat, and ice.  He wore a knee brace.  The examiner noted the knee disability had no restriction with employment and that he could do normal routine daily activities with some difficulty going up and down stairs.  Physical examination revealed a well-healed surgical scar with mild atrophy at the quadriceps and gastrocnemius muscles.  There was some medical and lateral joint line tenderness, but no evidence of warmth, swelling, or instability.  Drawer and McMurray signs were negative.  There was no ballottement.  

Range of motion studies revealed extension to 0 degrees and flexion to 40 degrees to the point of pain with additional flexion to 85 degrees, actively and passively.  Repetition testing for pain, weakness, fatigability, and incoordination showed no change.  The Veteran denied any periods of flare-up.  The examiner noted there was no evidence of instability.  It was noted an X-ray study in November 2010 showed the total knee prosthesis was in good position.  The diagnosis was postoperative left total knee replacement with residuals which include decreased range of motion.

VA treatment records show the Veteran underwent placement of a tunneled epidural catheter and arthroscopy with lysis of adhesions and release of a patellar chunk on May 19, 2011.  It was noted he was admitted with a diagnosis of ankylosis.  A July 14, 2011, physical therapy report noted X-ray studies revealed a total knee prosthesis in a similar position from June 2010 with no effusion.  It was noted the Veteran complained of constant localized joint line pain estimated as five on a ten point scale.  Range of motion studies revealed active extension to minus one degree and full passive extension.  There was active flexion to 83 degrees and aggressive passive flexion to 85 degrees.  Strength was 5/5.  There was eccentric quadriceps pain to the left knee.  Left medial knee pain was provoked with overpressure into knee flexion.  The Veteran's gait was independent without assistive devices and no obvious gait deviations.  He was able to ascend/descend 12 stairs, with one handrail and modified independence.  He did not demonstrate balance deficits on stairs.  

An August 2011 report noted the Veteran stated his pain was down to level three on a ten point scale.  Passive range of motion of the left knee was from 0 to 101 degrees and active range of motion was from 2 degrees to 96 degrees, sitting.  It was noted that progression had been seen in passive and active motion and, in essence, that continued skilled physical therapy was not required.  

Based upon the evidence of record, the Board finds the Veteran's service-connected status post repair, left patellar tendon prior to January 26, 2010, was manifested by no more than slight knee impairment under Diagnostic Code 5257.  There is no evidence of a moderate knee impairment due to recurrent subluxation or lateral instability.  Although the Veteran and M.T. reported that the Veteran had fallen many times over the course of this appeal due to instability, the Board finds these statements to be inconsistent with the overall medical evidence of record.  Their statements, to the extent they describe more than slight knee impairment due to instability, are not credible.

The Board acknowledges that the Veteran and M.T. are competent to provide evidence as to such matters, but that competency is distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether evidence submitted by a veteran is credible the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App, 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337, (Fed.Cir.2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In this case, the Board finds the medical evidence of record is persuasive that an increased or higher stated rating under the provisions of Diagnostic Code 5257 prior to January 26, 2010, is not warranted.

The Board finds, however, that the Veteran's service-connected limitation of flexion with arthritis associated with status post repair, left patellar tendon, for the period from September 3, 2004, to April 5, 2009, was manifested by arthritis shown by X-ray examination.  The Veteran's claim for an increased rating was received by VA on February 18, 2003, and a September 3, 2004, VA treatment report shows early degenerative changes upon X-ray examination and left leg flexion limited to 120 degrees.  Subsequent range of motion studies indicate painful motion and limited extension and flexion without evidence of extension limited to 10 degrees or more or flexion limited 30 degrees, including as a result of pain and dysfunction.  Therefore, an earlier 10 percent rating, but no higher, under the provisions of Diagnostic Code 5010 for limitation of flexion with arthritis associated with status post repair, left patellar tendon, for the period from September 3, 2004, and continuing to April 5, 2009, is granted.  

The Board also finds the Veteran's service-connected limitation of flexion with arthritis associated with status post repair, left patellar tendon, for the period from April 6, 2009, to January 25, 2010, was manifested by arthritis shown by X-ray examination.  The April 6, 2009, VA examination revealed extension to 0 degrees and flexion only to 25 degrees, limited by pain, and pain throughout range of motion.  Repetition of motion increased pain, but there was no change in range of motion.  Records show the Veteran worked with his physical therapists to improve his range of motion during this period and had continued left knee problems prior to his total knee arthroplasty on January 26, 2010, but the evidence does not demonstrate extension limited to 10 degrees or more or flexion limited to 15 degrees or more, including as a result of pain and dysfunction.  Therefore, an increased 20 percent rating, but no higher, under the provisions of Diagnostic Code 5260 is warranted from April 6, 2009, to January 26, 2010.

Although in its February 2012 rating decision the RO, in essence, found the Veteran's service-connected left knee disability was more appropriately rated under the criteria of diagnostic code 5055 after his January 27, 2010, total knee replacement, under applicable case law the 10 percent disability rating assigned under diagnostic code 5257 effective from June 15, 1984, is protected and cannot be reduced or severed.  VA records show the 10 percent disability rating assigned under diagnostic code 5257 had been in effect for more than 20 years prior to January 26, 2010.  See 38 C.F.R. § 3.951(b) (2011).  The Court has held that a rating under a specific diagnostic code in effect for 20 years or more is protected and that a change to a diagnostic code was, in essence, a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  Therefore, the 10 percent rating previously assigned under diagnostic code 5257 for the Veteran's service-connected status post repair, left patellar tendon, must be reinstated.  

The Veteran's service-connected left total knee replacement associated with status post repair, left patellar tendon for the periods from April 1, 2011, to May 18, 2011, and after July 1, 2011, were manifested by prosthetic replacement without intermediate degrees of residual pain, weakness, or limitation of motion.  The evidence also does not demonstrate chronic residuals consisting of severe painful motion or weakness to the left lower extremity during this period nor limited extension or flexion such that ratings higher than 30 percent may be assigned under diagnostic codes 5260 and 5261.  In fact, the April 2011 VA examination demonstrate normal extension and flexion limited to only 40 degrees due to pain.  Range of motion studies in July 2011 revealed active extension to minus one degree and full passive extension and active flexion to 83 degrees and aggressive passive flexion to 85 degrees.  Therefore, entitlement to a rating in excess of 30 percent for the periods from April 1, 2011, to May 18, 2011, and after July 1, 2011, must be denied.



ORDER

Entitlement to a rating in excess of 10 percent prior to January 26, 2010, for status post repair, left patellar tendon, is denied.

Entitlement to an earlier 10 percent rating, but no higher, during the period from September 3, 2004, to April 5, 2009, for limitation of flexion with arthritis associated with status post repair, left patellar tendon, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an increased 20 percent rating, but no higher, during the period from April 6, 2009, to January 25, 2010, for limitation of flexion with arthritis associated with status post repair, left patellar tendon, is granted, subject to the regulations governing the payment of monetary awards.

A 10 percent rating under diagnostic code 5257 must be reinstated

Entitlement to a rating in excess of 30 percent during the period from April 1, 2011, to May 18, 2011, for left total knee replacement associated with status post repair, left patellar tendon, is denied.

Entitlement to a rating in excess of 30 percent after July 1, 2011, for left total knee replacement associated with status post repair, left patellar tendon, is denied.


REMAND

A review of the record show that the Veteran claimed he was unable to work as a result of his service-connected left knee disability in August 2003 and during VA treatment in October 2004 reported he had not been able to work in his labor-type job at a VA medical facility for the past six or eight months.  There was no recurrent subluxation or other constitutional symptoms.  In his July 2005 substantive appeal he asserted that he could not find employment because he was unable to stand for an eight hour shift.  At his personal hearing in March 2006 he testified that he was in a vocational rehabilitation program and taking college courses in substance abuse counseling.  He stated he was terminated from a postal service job in 1993 because he was unable to stand and reported that he had worked in automobile factories in Detroit when he was younger.  A February 2008 VA treatment report noted he had recently graduated from college and was a social worker/drug counselor.  An April 6, 2009, VA examination report noted he had been disabled and unable to work because of his knee.  

The Board notes that the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

VA law also provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

VA's General Counsel has held that 38 C.F.R. § 4.16 authorizes VA to assign a total disability rating based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  VAOPGCPREC 5-2005; 72 Fed. Reg. 5,802 (2007).

VA records show that temporary total ratings have been assigned during the appeal period, but that the Veteran's combined schedular rating do not otherwise met the requirements for a TDIU.  In light of the evidence of record, the Board finds additional development is required for an adequate determination as to extraschedular rating consideration or a TDIU at any time during the course of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information in support of his extraschedular rating consideration and TDIU claims and requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  All sufficiently identified records should be obtained and associated with the claims folder.  

Attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  Notice in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and an opportunity to obtain and submit those records for VA review must be provided.  

2.  After completion of the above and any additional development deemed necessary, the extraschedular rating consideration and TDIU claims remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


